                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7     SUET WONG,                                           Case No. 2:18-CV-1273 JCM (CWH)
                 8                                          Plaintiff(s),                      ORDER
                 9               v.
               10      COUNTRYWIDE HOME LOANS, INC.,
                       et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is defendant Fay Servicing, LLC’s (“Fay”) motion to dismiss.
               14
                      (ECF No. 6). Plaintiff Suet Wong (“plaintiff”) filed a response (ECF No. 14), to which Fay replied
               15
                      (ECF No. 15).
               16
                             Also before the court is defendants Bank of America, NA (“BANA”) and Countrywide
               17
                      Home Loans, Inc’s (“Countrywide”) motion to dismiss. (ECF No. 10). Plaintiff filed a late
               18
                      response (ECF No. 21).
               19
                             Lastly before the court is BANA and Countrywide’s motion to strike plaintiff’s late
               20
                      response. (ECF No. 22). Plaintiff has not filed a response, and the time to do so has passed.
               21
                      I.     Facts
               22
                             This action is plaintiff’s sixth in a successive string of lawsuits before the United States
               23
                      District Court regarding the allegedly “invalid lien” (“deed of trust”) on the property located at
               24
                      5402 Night Swim Lane, Las Vegas, Nevada 89113 (“the property”).1
               25
               26
               27            1
                               See Suet Wong v. BAC Home Loans, et al. 2:11-01608-GMN-CWH (D. Nev. Oct. 11,
                      2012); Suet Wong v. Citi Home Loans Servicing, LP, et al. 2:11-cv-01428-ECR-GWF (D. Nev.
               28     May 23, 2012); Suet Wong v. Bank of America Home Loans, N.A., et al. 2:13-cv-01438-JCM-
                      CWH (D. Nev. April 1, 2014); Suet Wong v. Countrywide Home Loans, Inc., et al. 2:15-cv-01398-
James C. Mahan
U.S. District Judge
                1            Plaintiff’s complaint alleges the following, in relevant part:
                2            In 2003, plaintiff “obtained a new first mortgage from [Countrywide] refinancing the
                3     existing first mortgage in the amount of $106,000 . . . The [deed of trust] by Countrywide was
                4     incomplete and contains only the first four pages and legal descriptions . . . This deed of trust was
                5     prepared by Matthew T. Gantt at the top and Countrywide shows this was prepared by the lender,
                6     and not a mistake of [p]laintiff.” (ECF No. 1 at 2). Accordingly, plaintiff alleges that the deed of
                7     trust is defective and cannot be used to foreclose on the property. Id. at 3.
                8            In light of the foregoing facts, plaintiff initiated this lawsuit against defendants, pro se, on
                9     July 12, 2018, alleging two purported claims for (1) “invalid lien,” and (2) “breach of good faith
              10      and fair dealing in resolving issues.” (ECF No. 1).
              11             The court now considers defendants’ motions to dismiss plaintiff’s claims against them.
              12      II.    Legal Standard
              13             A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which relief
              14      can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and
              15      plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2);
              16      Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
              17      factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of the
              18      elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).
              19             “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              20      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              21      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
              22      omitted).
              23             In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              24      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              25      allegations in the complaint; however, legal conclusions are not entitled to the assumption of truth.
              26      Id. at 678-79. Mere recitals of the elements of a cause of action, supported only by conclusory
              27      statements, do not suffice. Id.
              28      JCM-VCF (D. Nev. Feb. 23, 2016); Suet Wong v. Countrywide Home Loans, Inc., et al., 2:16-cv-
                      01012-JCM-CWH (D. Nev. Jan. 9, 2017).
James C. Mahan
U.S. District Judge                                                   -2-
                1            Second, the court must consider whether the factual allegations in the complaint allege a
                2     plausible claim for relief. Id. at 679. A claim is facially plausible when plaintiff’s complaint
                3     alleges facts that allow the court to draw a reasonable inference that defendant is liable for the
                4     alleged misconduct. Id. at 678.
                5            Where the complaint does not permit the court to infer more than the mere possibility of
                6     misconduct, the complaint has “alleged – but it has not shown – that the pleader is entitled to
                7     relief.” Id. at 679. When the allegations in a complaint have not crossed the line from conceivable
                8     to plausible, plaintiff’s claim must be dismissed. Twombly, 550 U.S. at 570.
                9            The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d 1202,
              10      1216 (9th Cir. 2011). The Starr court held,
              11
                             First, to be entitled to the presumption of truth, allegations in a complaint or
              12             counterclaim may not simply recite the elements of a cause of action, but must
                             contain sufficient allegations of underlying facts to give fair notice and to enable
              13             the opposing party to defend itself effectively. Second, the factual allegations that
                             are taken as true must plausibly suggest an entitlement to relief, such that it is not
              14
                             unfair to require the opposing party to be subjected to the expense of discovery and
              15             continued litigation.

              16      Id.

              17      III.   Discussion

              18             As a preliminary matter, the court takes judicial notice of the recorded deed of trust at issue

              19      in this case, which the court may do without converting defendants’ motions to dismiss into

              20      motions for summary judgment. MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir.

              21      1986). See (ECF No. 9-4). The deed of trust has been made part of the record in this case by

              22      BANA and Countrywide. Id.

              23             The court agrees with defendants that plaintiff’s complaint must be dismissed for failure to

              24      state a claim upon which relief may be granted. Indeed, “invalid lien” is not a cause of action in

              25      the State of Nevada. Even construing plaintiff’s claims liberally, the facts as alleged by plaintiff

              26      neither state the non-existent claim of “invalid lien,” nor do they state a valid claim for any other

              27      cause of action. See (ECF No. 1).

              28

James C. Mahan
U.S. District Judge                                                   -3-
                1            Moreover, plaintiff’s allegations do not satisfy the elements of a cause of action for breach
                2     of the implied covenants of good faith and fair dealing. Id. Under Nevada law, to establish a claim
                3     for breach of the implied covenants of good faith and fair dealing, a plaintiff must prove: “(1) the
                4     existence of a contract between the parties; (2) that defendant
                5     breached its duty of good faith and fair dealing by acting in a manner unfaithful to the purpose of
                6     the contract; and (3) the plaintiff's justified expectations under the contract were denied.” Shaw v.
                7     CitiMortgage, Inc., 201 F.Supp.3d 1222, 1251 (D. Nev. 2016).
                8            Here, plaintiff fails to allege that defendants breached their duties of good faith. See (ECF
                9     No. 1). Rather, plaintiff states in a conclusory fashion that the deed of trust on the property is
              10      invalid, and that their “misrepresentation” has caused plaintiff “to be in default of the [deed of
              11      trust].” Id. Such conclusory statements are insufficient to support plaintiff’s claim. Iqbal, 556
              12      U.S. at 678–79.
              13             Indeed, plaintiff’s assertion that the deed of trust “was incomplete and contains only the
              14      first four pages and legal descriptions” is patently false. The deed of trust is a 16-page document
              15      containing all the typical provisions of a standard deed of trust. (ECF No. 9-4). Moreover,
              16      plaintiff’s initials appear in the bottom-right corner of fifteen (15) of the sixteen (16) pages. Id.
              17      Therefore, the sole grounds upon which plaintiff claims the deed of trust is invalid is without merit
              18      and cannot support her purported causes of action.
              19             Accordingly, the court finds that plaintiff’s complaint fails to state any claim upon which
              20      relief can be granted. Therefore, defendants’ motions to dismiss are granted. Finally, the court
              21      will deny as moot BANA and Countrywide’s motion to strike.
              22      IV.    Conclusion
              23             Accordingly,
              24             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Fay’s motion to dismiss
              25      (ECF No. 6) be, and the same hereby is, GRANTED.
              26             IT IS FURTHER ORDERED that BANA and Countrywide’s motion to dismiss (ECF No.
              27      10) be, and the same hereby is, GRANTED.
              28

James C. Mahan
U.S. District Judge                                                   -4-
                1            IT IS FURTHER ORDERED that BANA and Countrywide’s motion to strike (ECF No.
                2     22) be, and the same hereby is, DENIED as moot.
                3            IT IS FURTHER ORDERED that plaintiff’s complaint (ECF No. 1) be, and the same
                4     hereby is, DISMISSED.
                5            The clerk of court is instructed to enter judgment accordingly and close the case.
                6            DATED February 27, 2019.
                7                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -5-
